USCA11 Case: 18-14249     Date Filed: 08/12/2021   Page: 1 of 25



                                                                     [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-14249
                          ________________________

                                Agency No. FAA



WALTER BRADSHAW,

                                                                       Petitioner,

                                     versus

FEDERAL AVIATION ADMINISTRATION,

                                                                     Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                         Federal Aviation Administration
                           ________________________

                                (August 12, 2021)

Before BRANCH, LUCK, and ED CARNES, Circuit Judges.

BRANCH, Circuit Judge:

      Walter Bradshaw was a designated pilot examiner for the Federal Aviation

Administration (“FAA”). Designated pilot examiners test applicants for pilot
            USCA11 Case: 18-14249      Date Filed: 08/12/2021   Page: 2 of 25



licenses and, if the applicant passes the test, the designee has the authority to issue

the applicant an airman certificate. In June of 2018, the FAA discovered that

Bradshaw had certified a pilot applicant without conducting a complete flight test.

Thereafter, the FAA terminated Bradshaw’s designation. A three-member FAA

appeal panel affirmed the termination decision and Bradshaw appealed to this

Court.

         Bradshaw now argues that the FAA followed the incorrect termination

procedure when it terminated his designation and, even if the procedure that it

followed was the correct one, the FAA violated its requirements. Because

Bradshaw failed to argue to the FAA appeal panel that the incorrect termination

procedure was used, we do not review that claim. Further, after examining the

procedure that the FAA employed, we conclude that the FAA did not fall short of

its requirements.

         Bradshaw also raises two constitutional claims. He first asserts that the FAA

violated his constitutional right to due process guaranteed by the Fifth

Amendment. In rejecting this claim, we join other circuits that have considered the

issue and hold that FAA designated pilot examiners do not have a property or

liberty interest in their designation. Bradshaw’s other constitutional claim—that

the FAA violated his right to equal protection because other categories of FAA

designees are afforded a hearing before their designation can be terminated—is


                                           2
          USCA11 Case: 18-14249       Date Filed: 08/12/2021    Page: 3 of 25



also without merit. In sum, because none of Bradshaw’s claims pass muster, we

deny his petition for review.

                                           I.

      A. Legal Background

      Why and how the FAA terminated Bradshaw’s designation makes little

sense in a vacuum. We therefore begin with some context. The Federal Aviation

Act authorizes the FAA Administrator to issue airman certificates to qualified

individuals. 49 U.S.C. § 44703(a). Airman certificates are akin to driver’s

licenses for pilots. See id. Of course, the FAA Administrator need not issue such

certificates himself. Instead, he “may delegate to a qualified private person, or to

an employee under supervision of that person, a matter related to [] the

examination, testing, and inspection necessary to issue a[n] [airman] certificate

under this chapter . . . and [] issuing the [airman] certificate.” Id. § 44702(d)(1).

The private persons tasked with that authority are called designated pilot examiners

(“DPEs”). Generally, the Flight Standards Inspector (“FSDO inspector”) for a

local Flight Standards District Office (“FSDO”) appoints DPEs. 14 C.F.R.

§ 183.11(b). A DPE’s initial appointment expires after one year, but the FAA may

subsequently renew it for a term of three years or less. FAA Order 8900.2B, ch. 3,

para. 4, 5 (Sept. 23, 2016). The FAA Administrator may terminate—meaning

either rescind or not renew—a DPE’s designation “at any time for any reason the


                                           3
           USCA11 Case: 18-14249        Date Filed: 08/12/2021      Page: 4 of 25



Administrator considers appropriate.” 49 U.S.C. § 44702(d)(2); FAA Order

8900.1, vol. 13, ch. 5 § 3, 13-465; see also 14 C.F.R. § 183.15(b)(6).

       DPEs must meet the standards set forth in Chapter 7 of FAA Order 8900.2B.

To ensure they meet those standards, the FSDO inspectors may, among other

things, interview recently certified pilots to confirm that the testing DPE followed

the testing procedures. FAA Order 8900.1, vol. 13, ch. 6 § 1, 13-519, 522−23

(Sept. 25, 2017).1 If the FSDO inspector determines that the DPE’s performance is

substandard, he may take a number of remedial actions, including ordering

additional training or initiating the termination of the DPE’s designation. Id. at

13-524, para. B.

       The FAA may terminate the DPE’s designation with or without cause. FAA

Order 8900.1, vol. 13, ch. 5, § 3, 13-465, para. A. A not-for-cause termination

“can be for any reason not specific to a designee’s performance,” such as a lack of

need for the DPE or the DPE’s voluntary surrender of his appointment. Id. On the

other hand, a for-cause termination is one “based on a [DPE’s] performance.” Id.

Reasons for the latter form of termination include “[u]nsatisfactory performance in

any phase of [DPE] duties or responsibilities” and “[a]ny actions by the [DPE] that

       1
          Since this appeal was filed, the FAA transposed the version of FAA Order 8900.1 in
force at the time of Bradshaw’s termination to FAA Order 8900.95A. For consistency with the
FAA appeal panel, this opinion references the former version of FAA Order 8900.1. The current
version of FAA Order 8900.95A is available at
https://www.faa.gov/documentLibrary/media/Order/Order_8000.95A.pdf.

                                              4
          USCA11 Case: 18-14249        Date Filed: 08/12/2021   Page: 5 of 25



may reflect poorly on the FAA.” Id. para. B. Because the FAA terminated

Bradshaw’s designation for cause, we focus on that form of termination.

      FAA Order 8900.1 sets forth the procedures for termination of a DPE’s

designation. FAA Order 8900.1, vol 13, ch. 5, § 3, 13-467. The FAA office

manager of the managing FAA office makes the decision to terminate DPE

designations. Id. para. A. Upon doing so, the FAA office manager must provide

the termination decision to the DPE in writing, citing the reasons for the

termination “as specifically as possible.” Id. para. B. When the DPE receives that

notification, he must immediately “cease the exercise of his or her designee

privileges.” Id. FAA Order 8900.1 provides a sample letter for use in providing

the written notice of “for cause” termination. Id. at 13-465, fig. 13-4. The “for

cause” template letter, in relevant part, states:

      This letter is to inform you that your Federal Aviation Administration
      (FAA) designation as a [type of designee, e.g., Designated Pilot
      Examiner (DPE) or Technical Personnel Examiner (TPE)] is
      terminated pursuant to [Title 14 of the Code of Federal Regulations
      (14 CFR) part 183, § 183.15(b)(4) or § 183.15(b)(6)/Title 49 of the
      United States Code (49 U.S.C.) § 44702(d)(2).] [You must
      immediately cease exercising the privileges of your designation] [or]
      [Pursuant to our (telephone conference/meeting) on (date), you were
      to cease exercising the privileges of your designation on (date).]

      Your designation is being terminated [for not performing your duties
      under your designation OR because you no longer meet the eligibility
      requirements for the designation.] [Cite the reference to the
      regulations/policy that was violated/noncompliance.]



                                            5
           USCA11 Case: 18-14249         Date Filed: 08/12/2021      Page: 6 of 25



       You may submit a request for appeal in writing to this office no
       longer than 14 calendar-days from the date of receipt of this letter. At
       that time, you should include any evidence or statement concerning
       this matter with your written request for appeal. You will be notified
       of the outcome of the appeal within 60 calendar-days after our receipt
       of your written request for appeal.

Id. (alterations in original).

       If the DPE who was terminated for cause wishes to appeal the termination,

he may submit an appeal to the regional division office, which will convene a

panel composed of three members “who were not involved in the original . . .

termination decision.” Id. at 13-467, para. F(2). The panel’s decision is final. Id.

para. F(3). A former designee terminated for cause cannot reapply for a

designation. FAA Order 8900.1, vol. 13, ch. 5, § 1, 13-408 (Aug. 25, 2017).2

       B. Factual Background

              1. The FAA Terminates Bradshaw

       With that legal background in mind, we turn to Walter Bradshaw. The

FAA’s termination of Bradshaw’s designation was based on his administration of a

flight test on June 12, 2018.3 On June 13, the Jackson FSDO received a complaint


       2
       Available at: https://www.faa.gov/documentLibrary/media/Order/Order_8000.95A.pdf
(now FAA Order 8000.95A vol. 1, ch. 2, para 4(a) (December 7, 2020)).
       3
         While his termination stemmed from the June 12, 2018 test, Bradshaw had a history of
poor performance. In August 2016, a FAA investigator suspended Bradshaw’s designation and
ordered him to participate in remedial training after finding that Bradshaw did not follow the
FAA procedures while conducting a flight test. The ensuing remedial plan noted that Bradshaw
had demonstrated numerous performance deficiencies in previous years. For example, Bradshaw

                                              6
           USCA11 Case: 18-14249           Date Filed: 08/12/2021      Page: 7 of 25



about that flight test and assigned FSDO inspector Mallory (“Mal”) Woodcock to

investigate. Upon reviewing the flight tapes and radar, and interviewing the pilot

applicant, Woodcock’s initial conclusion was that Bradshaw did not conduct a full

practical test, but nevertheless certified the pilot applicant.

        Meanwhile, Bradshaw’s application for renewal of his pilot examiner

designation (set to expire at the end of June) was pending. Woodcock recognized

that the timing of the renewal presented a possible procedural issue: should the

FAA renew Bradshaw’s designation even though Woodcock was investigating

him? Accordingly, on June 21, 2018, Woodcock e-mailed the higher ups at the

FAA regional office, including Alvaro Gil and Jay Kitchens. Woodcock’s e-mail

read:

        Sirs:

        We seek your concurrence with the following situation. One of our
        DPE’s was recently reported to our office by [the Air Traffic
        Organization (ATO)] concerning the operation of an aircraft during a
        practical test. For expediency, I won’t go into details now. Bottom
        line, upon review of the ATC data (tapes/radar), it appears that the
        DPE did not conduct a full practical test. However, [the Integrated
        Airman Certification and Rating Application (IACRA)] indicates that
        he certified the airman. There are other issues concerning the conduct
        of the flight that are still being investigated.


gave passing grades to over 90% of pilot applicants, which was one of the highest passage rates
in the district. And according to the “database records,” Bradshaw “consistently” had “a high
rate of returns of applications due to errors.” Other issues included that Bradshaw acted “without
regard to safety,” did not “use[] scenario type questioning,” had difficulty using the testing
software, and had to go through several remedial trainings. Moreover, his use of “ethnically-
charged comments,” which were “overheard by a stakeholder,” spurred a congressional inquiry.
                                                7
          USCA11 Case: 18-14249      Date Filed: 08/12/2021   Page: 8 of 25



      The DPE has applied for renewal (due to expire at the end of June).
      We were in the final stages of processing his renewal. However,
      given the status of our investigation, we do not want to complete his
      renewal process, until the investigation is complete. Question: Can
      we “suspend” the renewal process based on the ongoing
      investigation?

      Thank you for your timely response on this matter.

Gil responded with the following message: “Just to recap our earlier phone

conversation. Please make sure to communicate with the DPE and inform him that

all designee activity must stop. In the interim you can hold off on the renewal, but

action must be taken depending on what the outcome of the investigation is.”

      Later that day, Woodcock called Bradshaw and told him to cease all testing

activity pending the investigation. Woodcock informed him that the FAA had

received a complaint regarding the June 12 flight test and that he would send

Bradshaw a copy of the radar and audio data from that flight test for his review.

On June 26, Woodcock called Bradshaw to discuss the audio data. During that call

and another call later that day, Bradshaw disputed Woodcock’s review of what

took place during the flight test.

      On June 29, 2018, the FAA terminated Bradshaw’s designation as a pilot

examiner. The Jackson FSDO notified Bradshaw of the decision in a letter

(“Termination Letter”). The Termination Letter stated, in relevant part:

      Your designation is being terminated for not performing your duties
      under your designation. Specifically, on June 12, 2018, you
      administered an instrument rating practical test during which you
                                         8
          USCA11 Case: 18-14249      Date Filed: 08/12/2021   Page: 9 of 25



      failed to uphold the Instrument Rating – Airplane, Airman
      Certification Standards (FAA-S-ACS-8B) as required by 14 CFR
      § 61.43(a) and FAA Order 8900.2B, Chapter 5, Paragraph 1b and
      Chapter 7, Section 2, Paragraph 6. Furthermore, during the
      aforementioned practical test, and while operating under Instrumental
      Flight Rules (IFR), you permitted the applicant to deviate from an Air
      Traffic Control (ATC) clearance contrary to FAA Order 8900.2B,
      Chapter 7, Section 2, Paragraph 6; and 14 CFR § 91.123(a).
      Additionally, throughout the flight, you were heard conducting
      numerous radio transmissions that draws into question whether or not
      you adequately tested the applicant’s single pilot resource
      management (SRM) skills.

Bradshaw’s termination letter further informed him that he had the right to appeal

the termination to a three-member panel. The letter instructed him that his written

request for appeal should include “any evidence or statement concerning this

matter.” The Jackson FSDO office manager, Charles O. Peters, signed the

termination letter.

             2. Bradshaw Appeals the Termination

      Bradshaw obtained counsel and, on July 5, 2018, filed a written appeal of

the termination decision. In his written appeal, Bradshaw argued that he had not

violated any FAA regulations or procedures. He launched several accusations

against the Jackson FSDO, including that the local office had “been unwittingly

dragged into a retaliatory vindictive action against” Bradshaw, that “there [was] a

witch hunt going on,” and that an employee “breached . . . a duty of confidentiality

regarding” Bradshaw. Bradshaw further claimed that Woodcock inappropriately

allowed a trainee to listen to his interview with Bradshaw and that Woodcock did
                                         9
          USCA11 Case: 18-14249       Date Filed: 08/12/2021     Page: 10 of 25



not give Bradshaw the opportunity to have his lawyer present during the interview.

And Bradshaw accused Woodcock of bias based on several tweets Woodcock had

posted.

      On August 9, 2018, a three-member panel met telephonically to discuss

Bradshaw’s termination and appeal. According to the internal e-mails, Kitchens,

who was copied on Woodcock’s June 21 e-mail, and Gil, who responded to that

e-mail, assembled the panel. Gil also served as a panel member. On August 13,

2018, the panel sent Bradshaw a memorandum informing him that it had upheld

the termination decision. Bradshaw filed a timely petition for review of that final

agency decision. See 49 U.S.C. § 46110(a).

                                           II.

      We have jurisdiction to review a final FAA order under 49 U.S.C. § 46110

and can set aside that order if it is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). But because

Congress authorized the FAA administrator to “rescind a delegation . . . at any time

for any reason,” 49 U.S.C. § 44702(d)(2), the FAA’s order to terminate a

designation “is committed to agency discretion by law,” 5 U.S.C. § 701(a)(2).

Thus, as Bradshaw acknowledges, we lack jurisdiction to review the substance of

the FAA’s decision to terminate because, as other circuit courts have recognized,

the FAA’s discretionary termination decision is unreviewable. See Burdue v.


                                           10
         USCA11 Case: 18-14249      Date Filed: 08/12/2021   Page: 11 of 25



F.A.A., 774 F.3d 1076, 1082 (6th Cir. 2014) (“By its very terms, § 44702(d)(2)

places ‘no constraints on the Administrator’s discretion.’ Review would not only

be improper, but it would also be futile.” (quoting Steenholdt v. F.A.A., 314 F.3d

633, 639 (D.C. Cir. 2003))); Steenholdt, 314 F.3d at 638 (“With regard to the

substance of the FAA’s nonrenewal decision, there is no law to apply.”);

Greenwood v. F.A.A., 28 F.3d 971, 974–75 (9th Cir. 1994) (“[W]e lack jurisdiction

to review the merits of an FAA decision to suspend or not to renew [a

designation].”).

      Although we lack jurisdiction to review the substance of the termination

decision, we may still consider whether the FAA met its procedural requirements,

Sheble v. Huerta, 755 F.3d 954, 957 (D.C. Cir. 2014), or violated the Constitution,

Burdue, 774 F.3d at 1082.

                                        III.

      On appeal, Bradshaw first argues that the FAA followed the wrong

termination procedure. In the alternative, Bradshaw argues that the FAA did not

abide by the requirements of the termination procedure it employed. Finally,

Bradshaw argues that the FAA violated his constitutional rights to due process and

equal protection under the law. We take each argument in turn.




                                         11
           USCA11 Case: 18-14249         Date Filed: 08/12/2021       Page: 12 of 25



A. The Applicable Procedure

       Bradshaw claims that in terminating his designation the FAA should have

applied the procedures set forth in 14 C.F.R. § 13.20 4 rather than those set forth in

FAA Order 8900.1. Because Bradshaw failed to raise this argument before the

FAA appeal panel, we cannot consider it. See 49 U.S.C. § 46110(d) (“In reviewing

an order under this section, the court may consider an objection to an order of the

. . . Administrator of the [FAA] only if the objection was made in the proceeding

conducted by the [Administrator] or if there was a reasonable ground for not

making the objection in the proceeding.”); Zukas v. Hinson, 124 F.3d 1407, 1410

n.6 (11th Cir. 1997) (holding that “we need not address” the petitioner’s objections

that the pilot certificate revocation order was untimely and that the FAA

administrator’s claim was an attempt to circumvent provisions of the code of

federal regulations because he failed to raise the issue during the administrative

proceedings); see also Vidiksis v. E.P.A., 612 F.3d 1150, 1158 (11th Cir. 2010)

(“Under ordinary principles of administrative law, a reviewing court will not




       4
         14 C.F.R. § 13.20 governs “orders of compliance, cease and desist orders, orders of
denial, and other orders issued by the Administrator to carry out the Federal Aviation Act.” 14
C.F.R. § 13.20(a). Where it applies, § 13.20 requires the FAA to provide notice prior to issuing
the order and allows the person who was sent notice of an FAA order to request an informal
conference or hearing before the order is entered. See id. § 13.20(b),(c). FAA Order 8900.1 has
no such requirement. Because it proceeded under FAA Order 8900.1, the FAA did not provide
Bradshaw prior notice of the order terminating his designation or allow him to request a hearing
before entering that order.
                                               12
         USCA11 Case: 18-14249       Date Filed: 08/12/2021   Page: 13 of 25



consider arguments that a party failed to raise in timely fashion before an

administrative agency.” (quotation omitted)).

 B. FAA Order 8900.1’s Termination Procedure

      Bradshaw next claims that even if FAA Order 8900.1 applies to the

termination of his pilot-examiner designation, his termination should be set aside

because the FAA contravened FAA Order 8900.1 in two ways: (1) the FAA did not

provide specific reasons for its decision to terminate his designation, and (2) two

people involved in the underlying termination decision (Alvaro Gil and Jay

Kitchens) had improper roles on the FAA appeal panel. In order to prevail,

Bradshaw must show that the FAA “fell substantially short” of the applicable

procedural requirements. See Vitarelli v. Seaton, 359 U.S. 535, 545 (1959); Lopez

v. FAA, 318 F.3d 242, 248 (D.C. Cir. 2003).

      1. The Specificity Requirement

      First, Bradshaw contends that his termination letter lacked the requisite

specificity. As explained previously, FAA Order 8900.1 provides that “[t]he FAA

office manager will provide to the designee, in writing, the decision regarding the

termination of a designation, with the reasons cited as specifically as possible.”

FAA Order 8900.1, vol. 13, ch.5, § 3, 13-467, para. B. Bradshaw claims that the

termination order was deficient because it “did not specifically state what the FAA




                                          13
         USCA11 Case: 18-14249       Date Filed: 08/12/2021   Page: 14 of 25



believed occurred with respect to how [he] allowed an applicant to deviate from

FAA guidance orders and the C.F.R.”

      The phrase “as specifically as possible,” is, ironically enough, not very

specific. Helpfully, FAA Order 8900.1 includes template termination letters, such

as the one described previously for “for-cause” terminations. FAA Order 8900.1,

fig. 13-4. The template letter thus illustrates the FAA’s understanding of what it

means for the reasons for termination to be cited “as specifically as possible.” It

therefore serves as a guide for FSDO office managers to help them comply with

FAA Order 8900.1’s specificity requirement. Accordingly, we agree with the D.C.

Circuit that where the pilot examiner’s “termination letter adhere[s] to the FAA-

prescribed template, it [has] substantially complied with the FAA’s internal

procedures.” Sheble, 755 F.3d at 958.

      Here, the record confirms that Bradshaw’s termination letter adhered to the

template provided in Order 8900.1, and it provided numerous reasons for his

termination and included citations to relevant regulations and policy. Order 8900.1

does not require the FAA to state the various ways in which Bradshaw violated the

cited regulations during the June 12 test, merely the reasons for his termination.

Bradshaw’s termination letter therefore complied with the FAA’s specificity

requirements. Id.




                                         14
           USCA11 Case: 18-14249          Date Filed: 08/12/2021        Page: 15 of 25



       2. Composition of the Appeal Panel

       Bradshaw argues that the FAA’s order should be overturned because one

appeal panel member—Gil—was involved in the termination decision, and,

therefore, he could not serve on the appeal panel pursuant to Order 8900.1. 5 He

further argues that the appeal panel was improper because Kitchens, who was also

allegedly involved in the termination decision, “provided significant additional

guidance to the appeal panel.” Bradshaw’s argument misconstrues the facts:

neither Gil nor Kitchens was involved in the underlying termination decision.

       To support his argument that Gil’s membership on the appeal panel was

improper, Bradshaw relies on the June 21 e-mail exchange between Woodcock,

Gil, Kitchens, and three other FAA employees. This e-mail exchange, however,

concerned Bradshaw’s renewal application—not his possible termination. Without

“go[ing] into details,” Woodcock explained that an investigation into Bradshaw

was underway, and his preliminary conclusion was that Bradshaw certified a pilot

applicant without giving a full flight test. Given that information, Woodcock

asked how to proceed with the renewal process for Bradshaw’s designation, which

was expiring at the end of the month. Gil replied, explaining that Woodcock

should “hold off on the renewal” and tell Bradshaw to cease examinations until


       5
         Order 8900.1 provides that “[t]he appeal panel will consist of at least 3 persons
equivalent to the specialist level or above who were not involved in the original denial or
termination decision.” FAA Order 8900.1, Ch. 5, § 3, 13-467, para. F(2).
                                                15
         USCA11 Case: 18-14249       Date Filed: 08/12/2021   Page: 16 of 25



Woodcock had completed the investigation. Nothing in that e-mail chain indicates

that Gil was involved in the decision to terminate Bradshaw’s designation: he did

not advise Woodcock on how to conduct his investigation of Bradshaw, tell him

what would constitute a terminable offense, or even comment on whether

Woodcock’s preliminary conclusion should result in termination. Bradshaw does

not cite to any other evidence that reveals Gil was involved in the termination

decision. And with good reason: the FSDO managing officer makes the

designation termination decision—not inspectors like Woodcock. See FAA Order

8900.1, vol. 13, ch. 5, § 3, 13-467, para. A. And the record does not include any

conversation between the FSDO office manager who made the termination

decision and a member of the appeal panel. Accordingly, the e-mail chain

involving Gil is largely irrelevant to the “termination” decision.

      We next turn to Kitchens. As an initial matter, Kitchens was not on the

appeal panel. So whatever his involvement may have been at the appeal level

(and, based on the record, it appears his role in the appeal process was limited to

finding members for the panel), FAA Order 8900.1’s appeal-panel member

requirement does not apply to him. In any event, nothing in the record indicates

that he took part in the underlying termination decision. Bradshaw’s reliance on

the June 21 e-mail exchange to establish Kitchens’s involvement in the termination

decision is even more strained than it was to show the same for Gil. Not only does


                                          16
         USCA11 Case: 18-14249       Date Filed: 08/12/2021    Page: 17 of 25



that e-mail chain have nothing to do with the underlying termination decision,

Kitchens did not even respond to it. Therefore, in terminating Bradshaw, the FAA

did not fall short of Order 8900.1’s procedural requirements, much less

substantially so.

C. Constitutional Claims

      Bradshaw also takes aim at the constitutionality of FAA Order 8900.1’s

termination procedure. He argues that the FAA denied him due process because it

deprived him of a property interest and a liberty interest without the

constitutionally required notice and hearing, and that the FAA violated his right to

equal protection because other categories of FAA designees are afforded a hearing

before their designation can be terminated. Neither argument has merit.

      1. Violation of Procedural Due Process

      Bradshaw claims that the FAA violated his constitutional right to due

process guaranteed by the Fifth Amendment when it terminated his DPE

designation for cause without proper notice and an opportunity to be heard. The

Fifth Amendment’s Due Process Clause provides that: “[n]o person shall . . . be

deprived of life, liberty, or property, without due process of law.” U.S. Const.

amend. V. To establish a due process violation, the plaintiff must show: (1) that he

possessed a “constitutionally protected interest in liberty or property;” (2) that the

government “deprived [him] of that interest;” and (3) that “the procedures


                                          17
           USCA11 Case: 18-14249         Date Filed: 08/12/2021       Page: 18 of 25



accompanying that deprivation are constitutionally inadequate.” Agility Def. &

Gov’t Servs. v. U.S. Dep’t of Def., 739 F.3d 586, 591 (11th Cir. 2013). Here,

Bradshaw’s due process claim fails on the first prong: based on the Supreme

Court’s guidance and in accord with other circuit courts that have considered this

issue, Bradshaw did not have a property or liberty interest at stake.

              a. Property Interest

       The Supreme Court has explained:

       [t]o have a property interest in a benefit, a person clearly must have
       more than an abstract need or desire for it. He must have more than a
       unilateral expectation of it. He must, instead, have a legitimate claim
       of entitlement to it. It is a purpose of the ancient institution of
       property to protect those claims upon which people rely in their daily
       lives, reliance that must not be arbitrarily undermined.

Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972) (emphasis added)6;

see also Perry v. Sindermann, 408 U.S. 593, 601 (1972) (“A person’s interest in a

benefit is a ‘property’ interest for due process purposes if there are such rules or

mutually explicit understandings that support his claim of entitlement to the benefit

and that he may invoke at a hearing.”). Accordingly, the question here is whether




       6
          Although Roth involved a due process challenge under the Fourteenth Amendment, its
analysis of what constitutes a property interest is equally applicable to a due process challenge
under the Fifth Amendment. See Dusenbery v. United States, 534 U.S. 161, 166 (2002)
(explaining that “[t]he Due Process Clause of the Fifth Amendment prohibits the United States,
as the Due Process Clause of the Fourteenth Amendment prohibits the States, from depriving any
person of property without ‘due process of law.’”).
                                               18
         USCA11 Case: 18-14249       Date Filed: 08/12/2021   Page: 19 of 25



Bradshaw has a legitimate claim of entitlement to his FAA pilot examiner

designation. We hold that he does not.

      Although we have not considered whether an FAA pilot examiner

designation is a property interest, two other circuits have. In Fried v. Hinson, the

D.C. Circuit determined that a DPE could not prevail on his due process claim

based on the nonrenewal of his pilot examiner designation because “he had no

legal entitlement to renewal,” and therefore no “cognizable property interest” in

the designation. 78 F.3d 688, 692 (D.C. Cir. 1996). In coming to that conclusion,

the court reviewed the applicable rules governing FAA designations and found that

“those provisions underscore that a pilot examiner serves only as long as the

agency thinks appropriate.” Id. Similarly, in Greenwood, the Ninth Circuit

concluded that the DPE did not have a valid claim of entitlement to the designation

because the FAA had complete discretion in deciding whether to renew the

designation and the designee had to “apply for renewal and pass a test, and even

then, he was not assured that the [designation] would be renewed.” 28 F.3d at 976.

Because “[a]ny expectation that the [designation] would be renewed was therefore

a unilateral expectation on [the DPE’s] part, not a valid claim of entitlement,” the

court held that the petitioner did not have a property interest in a renewed DPE. Id.

      We agree with the analysis in Fried and Greenwood. The applicable statutes

and regulations make it clear that Bradshaw does not have a “legitimate claim of


                                          19
         USCA11 Case: 18-14249       Date Filed: 08/12/2021   Page: 20 of 25



entitlement” to his pilot examiner designation. 49 U.S.C. § 44702(d) authorizes

the FAA Administrator to delegate his certificate-issuing authority to private

persons, but it also permits the FAA Administrator to terminate that delegation “at

any time for any reason [he] considers appropriate.” Id. § 44702(d)(2) (emphasis

added); see also 14 C.F.R. § 183.15(b)(6). Similarly, there is no guarantee that the

FAA Administrator will renew the designation upon expiration. FAA Order

8900.2B, ch. 3, para. 4, 5 (Sept. 23, 2016). The applicable rules, therefore,

provided no basis for Bradshaw to expect or have a legitimate claim of entitlement

to his designation. Moreover, the FAA requires designees to sign a “certificate of

designation” acknowledging that “the designation is a privilege, not a right, and

that the FAA Administrator can terminate any designation at any time or for any

reason he or she deems appropriate.” FAA Order 8900.2B, ch. 2, para. 2. Thus,

“[t]he combination of the rules and the waiver language in the application form

operates to preclude any ‘legitimate claim of entitlement.’” Doe v. Fla. Bar, 630

F.3d 1336, 1343 (11th Cir. 2011). Accordingly, we hold that Bradshaw had no

property interest in his pilot examiner designation, which means necessarily that

his due process challenge fails. See Fried, 78 F.3d at 692; Greenwood, 28 F.3d at

976; see also Lopez, 318 F.3d at 249 (concluding that the DPE had no property

right in his designation because of statutory provisions allowing the FAA

Administrator to rescind the Designated Engineer Representative at any time


                                         20
           USCA11 Case: 18-14249           Date Filed: 08/12/2021       Page: 21 of 25



“[c]ombined with Lopez’s admission that ‘a [] designation is a privilege and not a

right[]’”).

               b. Liberty Interest

       Bradshaw also makes passing arguments that the termination deprived him

of two protected liberty interests: his reputation and his ability to gain future

employment. Both arguments fail.

       First, Bradshaw contends that because he was terminated for cause and the

FAA rules bar designees terminated for cause to apply for reinstatement, the FAA

stripped him of his liberty to seek future employment. But the right to apply for

the same job from which he was terminated does not constitute a liberty interest.

See Roth, 408 U.S. at 575 (“It stretches the concept too far to suggest that a person

is deprived of ‘liberty’ when he simply is not rehired in one job but remains as free

as before to seek another.”). Notwithstanding his designation termination,

Bradshaw has the liberty to seek employment anywhere else, even with another

government agency, if he so wishes—the FAA bar on hiring for-cause terminated

designees applies only to the FAA.7

       Second, Bradshaw asserts that he “has a liberty interest in his reputation and

standing in the aviation community in Florida,” which was damaged when his


       7
         Bradshaw suggests that this bar on rehiring also implicates a property interest in the
designation. But he cannot have a property interest in the possibility of a future designation that
does not itself constitute a property interest.
                                                21
         USCA11 Case: 18-14249       Date Filed: 08/12/2021    Page: 22 of 25



designation was terminated. But harm to “reputation alone” is not a liberty interest

“sufficient to invoke the procedural protection of the Due Process Clause.” Paul v.

Davis, 424 U.S. 693, 701 (1976). Instead, this circuit has imposed a “stigma plus”

standard. As its moniker suggests, that standard “requires a plaintiff to show that

the government official’s conduct deprived the plaintiff of a previously recognized

property or liberty interest in addition to damaging the plaintiff’s reputation.”

Cypress Ins. Co. v. Clark, 144 F.3d 1435, 1436–37 (11th Cir. 1998); see also

Behrens v. Regier, 422 F.3d 1255, 1261 (11th Cir. 2005) (holding that where a

state agent defames someone without “depriving him of any right or status

recognized under state law” then the “injury does not rise to the level of a

constitutional deprivation”); Cannon v. City of W. Palm Beach, 250 F.3d 1299,

1303 (11th Cir. 2001) (explaining that “injury to reputation itself is not a protected

liberty interest”). Here, because there is no deprivation of a property interest or a

liberty interest, Bradshaw cannot proceed with his due process claim based on the

alleged harm to his reputation. Moreover, the reasons for his termination were not

made public. Therefore, even though the mere fact that his designation was

terminated may cause some in the community to look unfavorably upon him,

“[s]ince the former communication was not made public, it cannot properly form

the basis for a claim that petitioner’s interest in his ‘good name, reputation, honor,




                                          22
            USCA11 Case: 18-14249          Date Filed: 08/12/2021       Page: 23 of 25



or integrity’ was thereby impaired.” Bishop v. Wood, 426 U.S. 341, 348 (1976)

(quoting Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971)). 8

       2. Equal Protection

       Bradshaw claims that the FAA violated his equal protection rights because it

affords more process to other designees when terminating their designation.9

Because the distinction Bradshaw complains of does not rest on a suspect

classification or a fundamental right, rational basis review applies. 10 See Estrada


       8
          The D.C. and Ninth Circuit similarly rejected claims that a DPE has a liberty interest in
maintaining his designation. Fried, 78 F.3d at 692 (holding that “Fried had no legitimate liberty
interest in being renewed” because the non-renewal had not been made public and because “non-
renewal neither automatically bars Fried from a broad range of government jobs nor stigmatizes
him in a way that would substantially preclude the professional use of his skills.”); Greenwood,
28 F.3d at 977 (rejecting Greenwood’s claim that he had a liberty interest “because his reputation
was adversely affected by the non-renewal” noting that there was no evidence in the record of
“adverse effect,” and there was no “evidence that the FAA purposefully stigmatized him with the
dismissal”).
       9
         Specifically, Bradshaw objects that Designated Manufacturing Inspection
Representatives, Designated Engineering Representatives, and Designated Airworthiness
Representatives “are allowed to request a meeting as part of the appeal process, are allowed to
request that the FAA inspector who recommended termination of the designation be present at
that meeting, and are allowed to have their lawyers present at that meeting.” DPEs, on the other
hand, are not afforded the opportunity to have a meeting with the appeal panel.
       10
           The FAA argued in its response brief that rational basis review applied, and Bradshaw
appeared to agree as he stated in his reply brief that “the FAA’s purported explanation cannot
survive a rational basis standard.” At oral argument, however, despite Bradshaw’s concession
“that [he] was not a member of a suspect class,” he argued for the first time that a “heightened
level of scrutiny” should apply because DPEs are treated differently than other groups of
designees. Oral Argument at 9:10–10:35, Bradshaw v. FAA (No. 18-14249),
http://www.ca11.uscourts.gov/oral-argument-recordings?title=18-14249&field_oar_case_name_
value=&field_oral_argument_date_value%5Bvalue%5D%5Byear%5D=&field_oral_argument_
date_value%5Bvalue%5D%5Bmonth%5D=. Because he did not present that argument in his
briefs, we do not consider it. See Holland v. Gee, 677 F.3d 1047, 1066 (11th Cir. 2012) (“[W]e
do not consider arguments not raised in a party’s initial brief and made for the first time at oral

                                                23
          USCA11 Case: 18-14249           Date Filed: 08/12/2021       Page: 24 of 25



v. Becker, 917 F.3d 1298, 1308 (11th Cir. 2019). “Under rational basis review, a

classification does not violate the Equal Protection Clause so long as ‘there is a

rational relationship between the disparity of treatment and some legitimate

governmental purpose.’” Id. at 1310 (quoting Armour v. City of Indianapolis, 566

U.S. 673, 680 (2012)). “[A] classification ‘must be upheld against equal protection

challenge [sic] if there is any reasonably conceivable state of facts that could

provide a rational basis for the classification.’” Id. at 1310–11 (emphasis in

original) (quoting Heller v. Doe, 509 U.S. 312, 320 (1993)). Bradshaw cannot

clear that high bar.

       The difference in the termination-decision review process afforded by the

FAA to DPEs and other classifications of designees has a rational basis. As the

FAA explained in its response brief:

       In establishing termination procedures for its designated
       representative, the FAA must balance its need for accurate decisions
       with its need to adjudicate termination decisions efficiently. That
       balance weighs differently for Designation Pilot Examiners than for
       other types of designees. Appointing, overseeing and evaluating
       Designated Manufacturing Inspection Representatives, Designated
       Engineering Representatives, Designated Airworthiness
       Representatives, and Organizational designees is more difficult and
       time consuming than doing the same for pilot examiners.




argument.” (quotation omitted)); APA Excelsior III L.P. v. Premiere Techs., Inc., 476 F.3d 1261,
1269 (11th Cir. 2007) (“[W]e do not consider claims not raised in a party’s initial brief and made
for the first time at oral argument.”).
                                               24
         USCA11 Case: 18-14249       Date Filed: 08/12/2021   Page: 25 of 25



Further, this explanation is borne out by the FAA Orders, which establish multi-

layer review systems, with technical input, for appointing those other types of

designees. By comparison, such input and multi-layer review is not present for the

appointment of DPEs. Instead, the FSDO can appoint anyone who meets the

general requirements for a DPE designation. Because the FAA has offered a

rational basis for having varying review processes for different classifications of

designees, Bradshaw’s equal protection claim fails.

      In sum, the FAA did not violate the Constitution when it terminated

Bradshaw’s pilot examiner designation. Nor did it violate its own procedural

requirements. Because Bradshaw’s arguments to the contrary fail, we deny his

petition for review.

      PETITION DENIED.




                                          25